                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION



DEVERICK SCOTT                                                                       `PLAINTIFF


v.                                No: 5:19-cv-00280 JM-PSH


GIBSON, et al.                                                                   DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Partial Recommendation submitted by

United States Magistrate Judge Patricia S. Harris. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Partial Recommendation should

be, and hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED THAT Scott’s motion for a temporary restraining order

and preliminary injunction (Doc. No. 16) is denied.



       DATED this 2nd day of January, 2020.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
